         Case 2:18-cv-04003-SMB Document 39-4 Filed 12/17/18 Page 1 of 1


MARSALA LAW GROUP
Denton County OJ!ii,                                                               Denton County Office
Dominick J. Marsala                     CR-2018-07544-E
1417 E. McKinney St., Ste. 110
Denton, Texas 76209
                                                                              Filed: 10/19/2018
Phone: (940) 382-1976                                                         Juli Luke
Facsimile: (469) 453-3031                 October 19, 2018                    Denton County, County Clerk
                                                                              By Deputy: Swink, Shirley




Attn: Chief Clerk
Denton County Criminal Clerk's Office
1450 E. McKinney Street
Denton, Texas 76209



       Re: State of Texas vs. JASON VANDYKE,
       Offense: False Report to Police ff/ SP Inv/Law Enf Empl
       Offense Date: September 13, 2018
       SO No: 215881


Dear Clerk:

        Please consider this notice that I have been retained to represent, Jason Vandyke, in the
above-referenced case. Please enter my name as attorney of record and advise this office of all
settings and other matters for the duration of this case.

       Thank you for your consideration in this matter.




                                                     Dominick J. Marsala
                                                     marsalalawgroup@gmail.com




DJM/su
